    Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 1 of 26



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 17-201

LILBEAR GEORGE,                                                           SECTION I
CURTIS JOHNSON, JR.,
& CHUKWUDI OFOMATA


                               ORDER & REASONS

      Before the Court is a motion1 in limine filed by defendants Lilbear George

(“George”), Curtis Johnson, Jr. (“Johnson”), and Chukwudi Ofomata (“Ofomata”)

(collectively, the “defendants”) to exclude certain victim impact evidence and to order

pretrial discovery of all proposed victim impact evidence. The government opposes

the motion.2 For the following reasons, the motion is granted in part and denied in

part, as set forth herein.

                                          I.

      The Court is familiar with the allegations in the second superseding

indictment.3 On August 31, 2018, the government filed its notices of intent to seek

the death penalty as to George, Johnson, and Ofomata. 4 Each notice of intent states




1 R. Doc. No. 970.
2 R. Doc. No. 992.
3 See generally R. Doc. No. 237.
4 See R. Doc. Nos. 147–149. The government filed its amended notice of intent to seek

the death penalty as to George on June 19, 2019, and its second amended notice of
intent to seek the death penalty as to George on July 1, 2019. See R Doc. Nos. 393 &
409.
    Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 2 of 26



that the government “believes the circumstances of the offenses charged in Count 3

of the Superseding Indictment are such that in the event of a conviction, a sentence

of death is justified . . . , and that [the government] will seek the sentence of death

for this offense.”5 Count three alleges that defendants, along with co-defendants

Jeremy Esteves and Robert Brumfield, III, “aiding and abetting each other, did

knowingly use, carry, brandish, and discharge firearms during and in relation to

crimes of violence . . . , and in the course thereof caused the death of Hector Trochez

through the use of firearms,” and that the killing is murder in that the murder was

committed in perpetration of a robbery affecting commerce. 6

      To be eligible for a capital sentence under the Federal Death Penalty Act

(“FDPA”), 18 U.S.C. §§ 3591–3598, “conviction of an offense punishable by death is

followed by a separate sentencing hearing which involves both an eligibility and

selection phase.” United States v. Ebron, 683 F.3d 105, 149 (5th Cir. 2012). To render

a defendant eligible for the death penalty, the government must prove beyond a

reasonable doubt, § 3593(c), one of four mental states, also known as statutory intent

factors, provided in § 3591(a)(2), and at least one of sixteen statutory aggravating

factors provided in § 3592(c).7 United States v. Bourgeois, 423 F.3d 501, 506–07 (5th



5 R. Doc. No. 148, at 1; R. Doc. No. 149, at 1; R. Doc. No. 409, at 1. The government
filed its second superseding indictment on February 7, 2019. See R. Doc. No. 237. No
material changes were made to count three. Compare R. Doc. No. 23, at 3, with R.
Doc. No. 237, at 3.
6 R. Doc. No. 237, at 3.
7 The government’s notice of intent with respect to Johnson includes four aggravating

factors that the government intends to prove at the sentencing hearing to justify a
death sentence for Johnson. See R. Doc. No. 148. The statutory aggravating factors
are grave risk of death to additional persons and pecuniary gain; the non-statutory

                                          2
    Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 3 of 26



Cir. 2005).8 A jury’s finding with respect to any aggravating factor must be

unanimous. § 3593(d).

      If a defendant is found to be eligible for the death penalty, then the second or

“selection” phase of the sentencing hearing begins, during which the government may

attempt to prove the existence of additional, non-statutory aggravating factors in

support of its position that the death penalty should be imposed. See § 3593(c); see

also 18 U.S.C.A. § 3592 (“The jury . . . may consider whether any other aggravating

factor for which notice has been given exists.”). Like statutory aggravating factors,

non-statutory aggravating factors must be proven beyond a reasonable doubt and

found unanimously by the jury. § 3593(d). A defendant may attempt during this

phase to prove the existence of mitigating factors to dissuade the sentencing jury from




aggravating factors are victim impact and other criminal conduct (substantial
planning and premeditation for armed robbery). Id.

The government’s notice of intent with respect to Ofomata includes five aggravating
factors that the government intends to prove at the sentencing hearing to justify a
death sentence for Ofomata. See R. Doc. No. 149. The statutory aggravating factors
are grave risk of death to additional persons and pecuniary gain; the non-statutory
aggravating factors are victim impact and other criminal conduct, specifically
murders and substantial planning and premeditation for armed robbery. Id.

The government’s notice of intent with respect to George includes seven aggravating
factors that the government intends to prove at the sentencing hearing to justify a
death sentence for George. See R. Doc. No. 409. The statutory aggravating factors
are grave risk of death to additional persons and pecuniary gain; the non-statutory
aggravating factors are victim impact, lack of remorse, and other criminal conduct,
specifically armed robbery, drug trafficking with a firearm, and substantial planning
and premeditation for armed robbery. Id.
8 The government must also prove that the defendant was not younger than 18 years

of age at the time of the offense. 18 U.S.C. § 3591(a).

                                          3
    Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 4 of 26



recommending a death sentence. Id.; see also § 3592(a) (listing mitigating factors).9

The jury then weighs the proven aggravating factors against any proven mitigating

factors to determine “by unanimous vote” if a death sentence is appropriate.        §

3593(e).

      For each of the defendants, the government’s notice of intent indicates that the

government will seek to establish the non-statutory aggravating factor of “victim

impact.”10 The Supreme Court recognized the constitutionality of victim impact

testimony in Payne v. Tennessee, 501 U.S. 808, 827 (1991) (holding that the Eighth

Amendment erects no per se bar to the introduction of victim impact evidence at a

capital sentencing hearing) (partially overruling Booth v. Maryland, 482 U.S. 496

(1987), and South Carolina v. Gathers, 490 U.S. 805 (1989)); see also United States v.

Snarr, 704 F.3d 368, 402 (5th Cir. 2013) (“Because victim impact evidence relates to

the harm caused by the defendant, Payne held that it is relevant to the jury's

assessment of “the defendant's moral culpability and blameworthiness.”) (internal

quotations omitted); United States v. Sampson, 332 F. Supp. 2d 325, 338 (D. Mass.

2004) (observing that since Payne, victim impact testimony is a “regular, legitimate

feature” of federal capital cases).

      To establish the victim impact aggravator, the jury must find that:

      As reflected by the victim’s personal characteristics as a human being
      and the impact of the offenses on the victim and the victim’s family,
      [defendant] caused loss, injury, and harm to the victim and the victim’s



9 Unlike aggravating factors, mitigating factors must satisfy the lower preponderance
of the evidence standard and need not be found unanimously. § 3593(d).
10 See R. Doc. Nos. 147, 148, & 409.



                                          4
      Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 5 of 26



         family . . . including, but not limited to, the fact that the victim’s family
         suffered severe and irreparable harm.11

The evidentiary standards that govern what information goes before a jury during

the sentencing phase of a capital trial differ from the evidentiary standards that

typically control in criminal cases.         § 3593(c).    During the sentencing phase,

information may be introduced so long as its “probative value is [not] outweighed by

the danger of creating unfair prejudice, confusing the issues, or misleading the jury.”

§ 3593(c).       This “relaxed” evidentiary standard “helps to accomplish the

individualized sentencing required by the constitution” by ensuring that the jury

“receive[s] sufficient information regarding the defendant and the offense.” Snarr,

704 F.3d at 399 (rejecting the argument that the FDPA’s evidentiary standard

“impair[s] the reliability or relevance of information at capital sentencing hearings”)

(internal citations and quotations omitted). See Jones, 119 S.Ct. at 2105 (affirming

the constitutionality of evidence “concerning the victim's personal traits and the effect

of the crime on her family . . . so long as . . . victim impact factors are used to direct

the jury to the individual circumstances of the case”).

                                              II.

         Defendants move the Court to: (1) exclude victim impact testimony that offers

opinions about the crime, the defendants, the appropriate sentence, or the impact of

the court proceedings;12 (2) limit the scope of victim impact testimony such that it




11   R. Doc Nos. 148, 149 & 409.
12   R. Doc. No. 970-1, at 3.

                                              5
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 6 of 26



provides only a “quick glimpse” of the victim;13 (3) permit victim impact testimony

only from members of Mr. Trochez’ family and not from his friends, colleagues, or

other non-family members;14 (4) exclude statements and writings of Mr. Trochez; 15

(5) bar victim impact testimony “regarding Mr. Trochez’ gender, race, national origin,

or religious beliefs”;16 (6) exclude victim impact testimony that consists of mere

emotional pleas;17 (7) require the government to provide written proposed victim

impact statements for review by the Court and parties, as well as an exhibit list and

copies of all proposed exhibits, prior to the penalty phase;18 and (8) hold an

evidentiary hearing on the propriety of proposed victim impact testimony.19

       Defendants state that they make these requests pursuant to the Fifth

Amendment Due Process Clause, the Eighth Amendment prohibition on cruel and

unusual punishment, and the FDPA “in order to avoid prejudicial error and ensure

that [they] receive a fair trial,”20 cognizant that “[b]y its nature, victim impact

testimony risks overwhelming a jury.”21

       The government agrees with defendants “that victim impact witnesses are

precluded from offering opinions about the crime, the defendant or the appropriate




13 Id. at 2–3.
14 Id. at 4.
15 Id. at 5.
16 Id. at 3.
17 Id.
18 Id. at 6–7.
19 Id. at 1–2.
20 Id. at 7–8.
21 Id. at 2.



                                          6
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 7 of 26



sentence” and states that it “intends to instruct the victim witnesses to that effect.” 22

But for that exception, the government maintains that the Court should deny “all

other aspects” of the defendants’ motion.23

       To set the parameters of permissible victim impact testimony during the

penalty phase, the Court will first address the scope of victim impact testimony and

argument.     Then, the Court will consider appropriate sources of victim impact

testimony and, thereafter, appropriate substantive limits on that testimony. Finally,

the Court will resolve what procedures should accompany it.

                                         A. Scope

       Defendants assert that “any victim impact testimony or argument should be

limited in the manner described in Payne”—that is, defendants contend, provided

only in order to provide a “quick glimpse” of the victim’s life.24 Payne, 501 U.S. at

822–27.     In asserting that the testimony and argument’s scope should be so

constrained, defendants cite the FDPA’s approval of victim impact testimony

“concerning the effect of the offense on the victim and the victim’s family,” § 3593(a),

the Fifth Circuit’s observation that victim impact testimony should “generally

describe the victim’s character and the pain the family survivors felt,” United States

v. Hall, 152 F.3d 381, 405 (5th Cir. 1998), abrogated on other grounds by United States

v. Martinez-Salazar, 528 U.S. 304 (2000), and a cautionary statement by two

concurring justices in Payne that victim impact testimony is rife with potential to be



22 R. Doc. No. 992, at 1 & 8–9.
23 R. Doc. No. 992, at 1.
24 R. Doc. No. 970-1, at 3.



                                            7
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 8 of 26



impermissibly inflammatory or overwhelming for a sentencing jury. See Payne, 501

U.S. at 836 (Souter and Kennedy, JJ., concurring).25

       The government disagrees with defendants’ characterization of the permissible

scope of victim impact testimony and contends that it should be permitted to offer

“broad evidence of the victim’s life and characteristics as a person,” in order to present

a “fulsome” picture of the victim’s life, “as well as the impact of his loss on his family

and others.”26 Contrary to defendants’ argument that the FDPA limits victim impact

evidence, the government highlights the FDPA’s catch-all phrase, “and any other

relevant information,” § 3593(a), and cites cases in which seven, United States v.

Barnette, 211 F.3d 803, 818 (4th Cir. 2000), and eight, United States v. Lawrence, 735

F.3d 385, 405 (6th Cir. 2013), individuals offered victim impact testimony. 27

Additionally, the government takes issue with defendants’ arguments based on the

phrase “quick glimpse.”28 As such, the government argues, the Court should not limit




25  R. Doc. No. 970-1, at 3. Defendants contrast the limited testimony that they
contend would be permissible with a eulogy, a comparison for which defendants cite
a State of Oklahoma criminal appellate case. Id. at 2 (quoting Malone v. State, 168
P.3d 185, 210 (Okla. Crim. App. 2007)).
26 R. Doc. No. 992, at 4 & 1.
27 Id. at 4 (noting that in Barnett, the Fourth Circuit affirmed victim impact testimony

that “presented stories of the victims’ childhoods, family experiences, and the trauma
of their deaths, and poems reflecting their deep sadness and regret over their losses”).
28 Id. at 4–5. The government suggests that defendants arrive at their interpretation

by reading the phrase out of context and that, understood in proper context, the
“quick glimpse” language “concerns the problems with limits on victim-impact
evidence mandated by earlier case law,” not a boundary the Payne Court intended to
impose on all victim impact testimony thereafter. Id. at 4.

                                            8
      Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 9 of 26



the government from presenting a “complete exploration of the victim’s personal

characteristics.”29

         Payne resurrected victim impact testimony, reasoning that the victim should

not become a “faceless stranger” amidst mitigation evidence. Payne, 501 U.S. at 825

(quoting Gathers, 490 U.S. at 821) (O’Connor, J., dissenting). See Black v. Collins,

962 F.2d 394, 408 (5th Cir. 1992) (explaining that the Payne Court justified

reinstating victim impact testimony on the ground that “in the same way that a

defendant is permitted to introduce relevant mitigating evidence, the State may allow

the prosecutor to argue to the jury the human cost of the crime of which the defendant

stands convicted”) (internal quotations omitted). Furthermore, the FDPA permits

the government to present “oral testimony, a victim impact statement that identifies

the victim of the offense and the extent and scope of the injury and loss suffered by

the victim and the victim’s family, and any other relevant information.” § 3593(a).

This testimony should be designed to show each victim’s “uniqueness as an individual

human being . . . .” Payne, 501 U.S. at 823; see also Jones v. United States, 527 U.S.

373, 399 (1999) (“the victim's individual uniqueness”).

         Demonstrating the victim’s “uniqueness as an individual human being” to a

sentencing jury can be accomplished without hazarding the unfairly prejudicial risk

of a “fulsome” discussion of the victim’s whole “life history” or “complete exploration”

of the victim’s personality.30 Capital sentencing is required to focus on facts about




29   R. Doc. No. 992, at 4.
30   Id. at 2 & 4.

                                           9
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 10 of 26



the defendant or the circumstances of the offense that make the case stand out among

other murder cases. See Zant v. Stephens, 462 U.S. 862, 877 (1983). Victim impact

testimony is “simply another form or method of informing the sentencing authority

about the specific harm caused by the crime in question . . . .” Payne, 501 U.S. at 825.

§ 3593(c). At this phase of the case, the Court can delimit only the outer boundaries

of what evidence might be permissible.


                      B. Sources of Victim Impact Testimony

                               i. Family & Non-Family

       Defendants assert that the Court should permit victim impact testimony from

“members of Mr. Trochez’s family only, and not from friends, colleagues, or other non-

family members” and argue that this limitation is the clear command of the FDPA

and Payne.31 Defendants also argue, looking to observations made by the Tenth

Circuit, that admitting testimony by individuals beyond the victim’s family would be

“unworkable.”32




31R. Doc. Nos. 970-1, at 4 & 1000, at 1.
32R. Doc. No. 970-1, at 4. Defendants also argue that “[i]ncluding the community in
the victim-impact inquiry is fraught with complication” because “[i]t would involve
not just the incremental extension from family to friends (and even to co-workers),
but radical change in perspective: replacing a close-in focus on persons closely or
immediately connected to the victim with a wide view encompassing generalized
notions of social value and loss.” R. Doc. No. 970-1, at 5 (quoting United States v.
Fields, 516 F.3d 923, 946–47 (10th Cir. 2008)). The government counters that the
Fields passage defendants quote is dicta. See United States v. Montgomery, 10 F.
Supp. 3d 801, 834 (W.D. Tenn. 2014) (permitting victim impact testimony from the
victim’s co-worker on the condition that the co-worker address personal, and not
utilitarian, loss).

                                          10
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 11 of 26



       The government counters that the language of Payne and the FDPA, § 3593(a),

leave room for testimony from individuals not related to the victim and that circuit

courts, including the Fifth Circuit, have affirmed victim impact testimony offered by

such individuals.33 The government indicates, in making these arguments, that it

may seek to present victim impact testimony from friends and colleagues of the

victim, in addition to members of the victim’s family.34

       Defendants are correct that when authorizing victim impact testimony, the

Supreme Court and FDPA speak of family. See, e.g., Payne, 501 U.S. at 827 (“A State

may legitimately conclude that evidence about the victim and about the impact of the

murder on the victim's family is relevant to the jury's decision as to whether or not

the death penalty should be imposed.”) (emphasis added); Jones v. United States, 527

U.S. 373, 395 (1999) (capital sentencing juries may “consider evidence relating to the

victim's personal characteristics and the emotional impact of the murder on the

victim's family in deciding whether an eligible defendant should receive a death

sentence.”) (emphasis added); § 3593(a) (stating that the government may introduce




33 R. Doc. No. 992, at 4. In particular, the government points to the fact that Payne
quotes Justice White’s observation, offered in his dissent in Booth, that “the victim is
an individual whose death represents a unique loss to society and in particular to his
family.” Payne, 501 U.S. at 825 (quoting Booth, 482 U.S. at 517) (White, J.,
dissenting). The government concludes from this reference to “society” that victim
impact testimony from a broader cohort of individuals is permissible and, indeed,
appropriate. R. Doc. No. 992, at 3.
34 R. Doc. No. 992, at 10 (“Friends and co-workers should not be prohibited from

testifying at trial.”); see also id. at 2 (“It can be reasonably anticipated based upon the
Notice of Intent to Seek the Death Penalty that presentation of such evidence will
entail calling, at a minimum, family members, and possibly friends, associates, and
co-workers of Trochez.”).

                                            11
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 12 of 26



victim impact evidence including “oral testimony, a victim impact statement that

identifies the victim of the offense and the extent and scope of the injury and loss

suffered by the victim and the victim's family, and any other relevant information.”)

(emphasis added).35

       However, as the government notes, courts in numerous circuits, and most

significantly for the Court, the Fifth Circuit, have admitted victim impact testimony

from individuals outside of the victim’s family. See United States v. Bernard, 299

F.3d 467, 477 (5th Cir. 2002) (victim impact testimony offered by the parents of the

victims and by a friend who was also a victim’s former co-worker); Lawrence, 735 F.3d

at 405 (affirming the district court’s decision to allow a police officer who served with

the victim to testify); Runyon, 707 F.3d at 484-85 (affirming the admission of

testimony from co-workers, Navy shipmates); United States v. Whitten, 610 F.3d 168,

188 (2d Cir. 2010) (holding “the Constitution allows evidence from non-family

members about their own grief”); United States v. Bolden, 545 F.3d 609, 626–27 (8th

Cir. 2008) (upholding the admission of testimony from the victim’s “friends, coworkers



35The facts of Payne revolved around family: a mother and one of her two children
were murdered, and the victim impact testimony at issue was delivered by a
grandmother on behalf of her grandson, the child who survived. Payne, 501 S. Ct. at
813–14. Given this factual landscape, that Payne speaks of family does not
necessarily mean that its holding that victim impact testimony is constitutional
within bounds is limited to family, and the Payne Court did not squarely address that
question. Nor does Jones state explicitly that victim impact testimony is the exclusive
prerogative of family, though it repeatedly references family members offering victim
impact testimony. See Jones, 527 U.S. at 399. Booth also addressed only family
members offering victim impact testimony because of the context of that case. See
Payne, 501 U.S. at 817 (“In Booth, the defendant robbed and murdered an elderly
couple. As required by a state statute, a victim impact statement was prepared based
on interviews with the victims' son, daughter, son-in-law, and granddaughter.”).

                                           12
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 13 of 26



and pastor” about the victim’s “relationship with his girlfriend, career aspirations,

and the affect [sic] of [the victim’s] death on his parents.”); United States v. Nelson,

347 F.3d 701, 712 (8th Cir. 2003) (upholding the admission of testimony from the

victim's classmate, teacher, and a friend); United States v. Battle, 173 F.3d 1343,

1348–49 (11th Cir. 1999) (approving the admission of victim impact testimony from

three prison guards who described the harm caused at the prison by the murder of

the victim correctional officer); United States v. Paul, 217 F.3d 989, 995 (8th Cir.

2000) (upholding the admission of testimony from the victim’s co-worker).

       In light of the foregoing caselaw and particularly the Fifth Circuit’s holding in

Bernard, 299 F.3d at 477, the Court is bound to recognize that victim impact

testimony from non-family members may be permissible. Therefore, the Court rejects

defendants’ argument that, categorically, “law and practicality require the Court to

limit victim impact testimony to family members.” 36

       However, the ultimate determination of whether a particular individual’s

testimony should be presented to the jury requires balancing the evidence’s probative

value against “the danger of creating unfair prejudice, confusing the issues, or

misleading the jury.” § 3593(c). The Court will deny defendants’ motion to the extent

that it seeks to categorically bar non-family member witnesses from testifying during

the penalty phase.37 However, the Court reserves to defendants the right to re-urge



36R. Doc. No. 970-1, at 5.
37Notably, even since Bernard’s issuance, a majority of Fifth Circuit capital cases
have included such testimony only from members of the victim’s family. See United
States v. Davis, 609 F.3d 663, 683 (5th Cir. 2010) (the victim’s daughter); Griffith v.
Quarterman, 196 F. App'x 237, 245 (5th Cir. 2006) (the victim’s brother); Roberts v.

                                          13
   Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 14 of 26



their argument at trial that testimony from a particular non-family member is

inadmissible under the evidentiary standard set forth in § 3593(c).


                      ii. Statements and Writings of the Victim

       Defendants argue that the Court should exclude “statements and writings of

the victim.”38 In support of this argument, defendants cite three state court cases

and warn of the “special danger” posed by dramatic reenactments of such statements

or writings, the emotional toll of which defendants assert may outweigh any probative

value.39

       The government replies that the cases defendants cite are inapposite because

they relate to state statutes and different death penalty procedures.40            The

government further argues that no federal authority bars the introduction of

statements or writings from the victim and that such statements and writings may

provide benefits relevant to the jury’s assessment of the victim impact aggravating

factor.41

       As a general matter, the Court agrees with the government as to the

admissibility of a victim’s own statements and writings. The law does not foreclose

the government from introducing the victim’s own statements and writings. See, e.g.,



Thaler, 681 F.3d 597, 609 (5th Cir. 2012) (the victim’s mother, father, and son); Hall,
152 F.3d at 404 (three of the victim’s relatives, including her father).
38 R. Doc. No. 970-1, at 5.
39 R. Doc. No. 970-1, at 5 (citing Washington v. State, 989 P.2d 960, 977–78 (Okla.

Crim. App. 1999), Malone, 168 P.3d at 209, and State v. Dehaney, 803 A.2d 267, 280
(Conn. 2002)).
40 R. Doc. No. 992, at 10.
41 Id. at 11.



                                          14
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 15 of 26



United States v. Wilson, 493 F. Supp. 2d 491, 505 (E.D.N.Y. 2007) (allowing the

government to introduce a videotape of the victim). Therefore, defendants’ argument

that the victim’s own writings or statements should be peremptorily and categorically

excluded as sources of victim impact testimony fail.        Moreover, given that the

government may not choose to introduce any such statement or writing from the

victim as victim impact testimony, it would be premature for the Court to rule on the

manner in which such writings or statements should be delivered to a sentencing

jury. Nevertheless, defendants have the right at trial to object to such evidence on

the basis that the particular writings or statements from the victim that the

government seeks to produce, or the manner in which the government seeks to

present them, are unduly prejudicial.42

                     C. Substance of Victim Impact Testimony

 i. Victim Impact Testimony Regarding the Victim’s Gender, Race, National Origin,
                               or Religious Beliefs

       Defendants argue that the Court should “bar victim impact testimony

regarding Mr. Trochez’s gender, race, national origin, or religious beliefs.” 43

According to defendants, prohibition on victim impact testimony “regarding” these

topics is commanded by the Eighth Amendment, which “forbids sentencing based on




42 The government proposes that “should the government seek to introduce evidence
of such a nature, and should the defense object, the Court [may] make its ruling on a
case by case basis, as the Court has already indicated it is inclined to do with penalty
phase evidence.” R. Doc. No. 992, at 11. The Court addresses how it will undertake
evidentiary review of victim impact testimony in a subsequent section.
43 R. Doc. No. 970-1, at 3.



                                          15
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 16 of 26



such factors,”44 and by the FDPA, which “expressly prohibits the jury from

considering” those factors as part of its sentencing determination.45 18 U.S.C. §

3593(f). Defendants argue that, therefore, “any evidence concerning a victim’s race,

color, religious beliefs, national origin or sex must be excluded.”46

       Though recognizing the prohibition in § 3593(f) on a capital jury’s consideration

of “the race, color, religious beliefs, national origin, or sex of the defendant or of any

victim,” the government disagrees that this prohibition means that “any evidence

concerning” those characteristics must be excluded.         To the contrary, relying on

Bernard, 299 F.3d at 479, and United States v. Mikhel, 889 F.3d 1003, 1053 (9th Cir.

2018), the government argues that “such evidence may be appropriate contextual

evidence related to the character of the victim, or his role in the community or

relationship to his family.”47 The government argues that experiences derived from,

“[f]or example, speaking hypothetically and not specifically as to Trochez or his

family, a victim’s story of immigration,” may inform an individual’s unique character

and familial relationships, and it argues that evidence provided in the context of

victim impact evidence that touches on the victim’s race, color, religious beliefs,

national origin, or sex, or “evidence of race, ethnicity or national origin [that] arise[s]

in the context of Trochez’s unique characteristics, or the impact of loss on his family,”




44 Id.
45 Id.
46 Id.
47 R. Doc. No. 992, at 6.



                                            16
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 17 of 26



should not be precluded.48 Furthermore, “as a practical matter,” the government

questions the feasibility of such a prohibition where the jury might, the government

speculates, make certain assumptions about the victim in this case based on his name

and photographs and the fact that, should his mother testify, it would be in Spanish

and through an interpreter.49

       The FDPA contains a provision designed to protect against discrimination in

the assignment of a sentence of death.50           Under § 3593(f), after the eligibility

determination, but before a jury deliberates as to whether a death sentence is

appropriate for a defendant, a court:

       shall instruct the jury that, in considering whether a sentence of death
       is justified, it shall not consider the race, color, religious beliefs, national
       origin, or sex of the defendant or of any victim and that the jury is not
       to recommend a sentence of death unless it has concluded that it would
       recommend a sentence of death for the crime in question no matter what
       the race, color, religious beliefs, national origin, or sex of the defendant
       or of any victim may be.




48 Id. at 8. The government continues, “[t]here are numerous hypotheticals the
government could propose which would constitute appropriate contextual evidence,
relevant to victim impact, which also touch on a victim’s race, religion, color, ethnicity
or national origin. Such evidence should not be excluded.” Id. In response,
defendants take issue with the government’s employ of hypotheticals and indicate
that reversion to hypotheticals supports their argument that the Court and
defendants should review evidence in advance to ensure it is not unduly prejudicial.
See R. Doc. No. 1000, at 1–2.
49 Defendants assert that, based on the government’s response, “[b]oth sides agree

that the government may not offer victim impact testimony discussing (1) the race,
color, religious beliefs, national origin, or sex of the defendant or victim . . . but that
disagreement continue[s] over the breadth of ‘contextual evidence.” R. Doc. No. 1000,
at 1. It is not clear to the Court that the government committed to not put forward
testimony “discussing” those characteristics specified in the FDPA. Id.
50 18 U.S.C. § 3593 (titled “special precaution to ensure against discrimination”).



                                             17
   Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 18 of 26



§ 3593(f). If a jury does find that a defendant should be sentenced to death, then each

individual member of the jury must again affirm to the court, this time by affixing

his or her signature to a certificate, that:

       consideration of the race, color, religious beliefs, national origin, or sex
       of the defendant or any victim was not involved in reaching his or her
       individual decision and that the individual juror would have made the
       same recommendation regarding a sentence for the crime in question no
       matter what the race, color, religious beliefs, national origin, or sex of
       the defendant or any victim may be.

§ 3593(f).   The Eighth Amendment also prohibits sentencing based on these factors.

See Gathers, 490 U.S. at 821 (O’Connor and Kennedy, JJ, and Rehnquist, CJ,

dissenting) (“It would indeed be improper for a prosecutor to urge that the death

penalty be imposed because of the race, religion or political affiliation of the victim.”)

(emphasis added).

       Applying § 3593 and the Eighth Amendment, the Fifth Circuit has concluded

that although the characteristics specified by the FDPA cannot be the basis for the

jury’s determination, that prohibition does not mean that a sentencing jury cannot be

exposed to that information. See Bernard, 299 F.3d at 479 (finding “no error in

admitting statements regarding the religious beliefs and activities of the victims”).

In Bernard, the Fifth Circuit found the fact that the victims were “deeply religious . .

. individual[s] who exhibited [their] care for [their] community by religious

proselytization” to be an appropriate subject for victim impact testimony, as it was

both “relevant to the community's loss at [the victim’s] demise” as well as “relevant

contextual evidence.” Id. Though the victims’ religion would not be a permissible

basis for the sentencing jury’s determination under § 3593, the Fifth Circuit held that


                                               18
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 19 of 26



it was appropriate victim impact testimony because “it would be impossible to

describe” the victims’ ‘uniqueness as individual human beings’ without reference to

their faith.” (citations omitted).

       Defendants provide no grounds for distinguishing Bernard’s holding about

religion in victim impact testimony from any other characteristic specified in § 3593(f)

that may be applicable in the instant case, and the government’s argument that the

logic of Bernard carries equally to the other categories is strong.51 Thus, contrary to

defendants’ argument, under Fifth Circuit precedent, neither the Eighth Amendment

nor § 3593(f)’s commands that the victim or defendant’s “race, color, religious beliefs,

national origin, or sex” not be the basis for the jury’s decision mean that any “evidence

concerning” or “regarding” those characteristics must be excluded from testimony.52

       The Court, therefore, finds that while “race, color, religious beliefs, national

origin, or sex” are not an appropriate basis for a sentencing jury’s decision,

“contextual evidence” within victim impact testimony touching on those factors may

nevertheless be admissible if, as with the victims in Bernard, it would be “impossible”

to describe the victim’s “uniqueness as [an] individual human being” absent mention

of that characteristic and such testimony is not more prejudicial than probative. 53



51 See R. Doc. No. 992, at 7 (“Although Bernard did not specifically address evidence
of the race, ethnicity, or national origin of a victim, the logic concerning religious
beliefs is perhaps even more applicable here as a person’s race, ethnicity or national
origin may be difficult to extricate from a discussion of that person’s unique
characteristics, or their relationship to their family and community.”).
52 R. Doc. No 970-1, at 3.
53 The Court notes that it is unconvinced by the government’s arguments about the

ostensible impracticability of limiting victim impact testimony pertaining to “race,
color, religious beliefs, national origin, or sex” based on the fact that the victim’s

                                           19
   Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 20 of 26



However, prior to the government introducing any such testimony, it shall approach

the bench to discuss the same.

                                  ii. Emotional Pleas

      Defendants contend that the Court should exclude testimony “that consists of

mere emotional pleas or that offers opinions about the crime, the defendants, the

appropriate sentence, or the impact of the court proceedings . . . .” 54 The government

agrees.55

      Because the parties are in agreement, and the government states that it “does

not intend to elicit evidence about the effect of the court proceedings on victim impact

witnesses,” and that it intends to convey to “any victim impact witness, among other

admonitions, that [he or she is] not permitted to directly address the defendants




mother speaks Spanish and may require a translator, or that the victim’s “color, race,
or ethnicity may arguably be inferred from his name and photos of him.” R. Doc. No
992, at 7–8. Americans look, speak, and are named in all varieties of ways, and no
particular life narrative or set of characteristics can necessarily be inferred by a jury
about the victim based on his name or mother’s language or the pigment of his skin
in images that may be introduced into evidence. The Court reaches its conclusion on
this issue not because a jury might make “reasonable inferences,” but because its
conclusion accords with the Fifth Circuit’s caselaw. Id. at 8.
54 R. Doc. No. 970-1, at 3.
55 R. Doc. No. 992, at 8–9. Though the government does not expressly state that it

regards “mere emotional pleas” to be inadmissible victim impact testimony, “mere
emotional pleas” appears to be an umbrella phrase, see, e.g., Hain v. Gibson, 287 F.3d
1224, 1237–38 (10th Cir. 2002), referring to the substantive points that the
government does agree with—namely, “that victim impact witnesses are precluded
from offering opinions about the crime, the defendant or the appropriate sentence.”
R. Doc. No. 992, at 1. See also R. Doc. No. 1066, at 41 (ordering that counsel not elicit
opinion testimony from any witness with respect to what sentence the witness
believes should be imposed on a defendant or what impact execution would have on
the witness or testimony constituting a plea for mercy for a defendant’s life).

                                           20
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 21 of 26



during their victim impact testimony,” the government contends that an order from

the Court is “unnecessary.”56

       Notwithstanding the parties’ agreement, the Court will issue an order

formalizing this legally correct understanding. 57 See Bosse v. Oklahoma, 137 S. Ct.

1, at *2 (2016) (per curiam) (holding that the admission of a victim’s family members’

characterizations and opinions about the crime, defendant, and appropriate sentence

violate the Eighth Amendment); see also Parker v. Bowersox, 188 F. 3d 923, 931 (8th

Cir. 1999) (holding that family members of the victim may not state “characteristics

and opinions about the crime, the defendant, and the appropriate sentence” at the

penalty phase).

                     D. Victim Impact Testimony Procedures

                           i. Review of Proposed Testimony

       Finally, defendants assert that the Court should “require the government to

provide written proposed victim impact statements for pretrial review by the Court

and parties.”58 Specifically, defendants seek “written victim impact statements from

each proposed witness” and “request an exhibit list and copies of all proposed

exhibits.”59 Defendants contend that this pretrial, written disclosure of the proposed

victim impact testimony is “the only effective means . . . to ensure that the testimony



56 Id. at 9.
57 Excluding purely emotional testimony also comports with the Supreme Court’s
observation in Gardner v. Florida, 430 U.S. 349, 358 (1977), that “[i]t is of vital
importance to the defendant and to the community that any decision to impose the
death sentence be, and appear to be, based on reason rather than caprice or emotion.”
58 R. Doc. No. 970-1, at 6.
59 Id. at 7.



                                          21
     Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 22 of 26



does not stray into improper areas regarding the defendants or the offense (and

thereby resulting in a fundamentally unfair trial violating the Eighth Amendment

and the Due Process Clause). . . .”60 Absent these “disclosures,” defendants claim that

they may not be able to “adequately challenge” the proposed testimony. 61 According

to defendants, “[i]t is the practice in the majority of federal capital cases for courts to

require discovery regarding victim impact evidence prior to commencement of the

penalty phase.”62 Defendants draw the Court’s attention to cases that model the

pretrial review they seek: United States v. Henderson, 485 F. Supp. 2d 831, 849–50

(S.D. Ohio 2007); United States v. Glover, 43 F. Supp. 2d 1217, 1221-22 (D. Kan.

1997); and United States v. Solomon, 513 F. Supp. 2d 520, 535 (W.D. Pa. 2007).

       The government insists that, contrary to defendants’ arguments, the fifth

amended scheduling order governing the parties’ disclosure of witness and exhibit

lists to each other suffices and that victim impact witnesses should not be made to

disclose written testimony to either the Court or to defendants.63 The government

cites cases where courts have not mandated such disclosure and it firmly resists the

idea that defendants should be able to “edit” victim impact testimony. 64 Such a



60 Id. at 6.
61 Id. at 1. Defendants state that, as of May 21, 2020, the date on which they filed
the instant motion, they had “received no discovery concerning victim impact.” Id.
62 R. Doc. No. 970-1, at 7.
63 R. Doc. No. 992, at 14. See R. Doc. No. 952, at 3.
64 R. Doc. No. 992, at 11. The government also indicates that defendants have

previously requested that the Court require the government to turn over additional
victim impact discovery, see R. Doc. Nos. 838, 840, & 851, and assert that, on those
prior occasions, the Court has declined defendants’ request. R. Doc. No. 992, at 11–
12 (referencing R. Doc Nos. 271, 934, & 957). The government also flags that
defendants have previously moved to be provided an informational outline of victim

                                            22
   Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 23 of 26



requirement, the government states, would force the proposed witnesses to “relive

their pain.”65

       “A “district court has ‘considerable discretion in controlling the presentation of

the ‘information’ to the jury in both content and form.’” Hall, 152 F.3d at 397; see also

Snarr, 704 F.3d at 399 (quoting United States v. McVeigh, 944 F.Supp. 1478, 1487

(D.Colo.1996)). Should a court err by permitting the introduction of evidence “that is

so unduly prejudicial that it renders the trial fundamentally unfair,” the Due Process

clause of the Fourteenth Amendment provides the “mechanism for relief.” Payne, 501

U.S. at 825 (citing Darden v. Wainwright, 477 U.S. 168, 179–183 (1986)); see also

Jones, 527 U.S. at 401-02; Bernard, 299 F. 3d. at 477.

       As to the disclosure of exhibits, the Court agrees with the government that the

fifth amended scheduling order provides defendants sufficient notice.66 Under that

order, the government must submit its penalty phase witness list and exhibits to

defendants by December 28, 2020, and defendants must submit their exhibits to the

government by that same date, and their witness list to the government by January

4, 2020.67

       As to testimony, the Court will not require that the government disclose an

outline or draft of proposed testimony to defendants. Defendants are not entitled to



impact testimony, see R. Doc. No. 922, which the Court denied. R. Doc. No. 988. The
government incorporated its responses to those motions to the instant motion. See R.
Doc. No. 992, at 12 (incorporating by reference the government’s responses in R. Doc.
Nos. 271, 934, & 957).
65 R. Doc. No. 992, at 14.
66 R. Doc. Nos. 992, at 14 & 952, at 3.
67
   R. Doc. No. 952, at 3.

                                           23
      Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 24 of 26



review victim impact testimony in advance and offer only conclusory reasons as to

why the Court should order the government to make this disclosure.68 See United

States v. Williams, No. S100CR.1008, 2004 WL 2980027, at *23 (S.D.N.Y. Dec. 22,

2004) (denying the defendant’s motion for pretrial discovery of the government’s

intended victim impact evidence and noting that “defendant has offered no further

authority for why he would be entitled to the detailed statement he seeks here”).

Gatekeeping is the Court’s prerogative, see, e.g., United States v. Fell, 360 F.3d 135,

145 (2d Cir. 2004) (“The FDPA does not eliminate this function of the judge as

gatekeeper of constitutionally permissible evidence”), not defendants’. If defendants

disagree with any of the Court’s evidentiary determinations, then defendants may

object during trial.

                                       ii. Hearing

         Defendants also request that the Court “hold a hearing on the propriety of the

government’s proffered victim impact evidence and rule on the admissibility of such

prior to the commencement of the penalty phase.”69              Defendants have not

demonstrated that a pretrial evidentiary hearing to screen the government’s evidence

is warranted.

                                           III.

         For the foregoing reasons,




68   See R. Doc. No. 970-1, at 6–7.
69   R. Doc. No. 970-1, at 8.

                                           24
   Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 25 of 26



      IT IS ORDERED that defendants’ motion to limit victim impact testimony is

denied at this juncture, reserving to defendants the right to re-urge specific objections

to such testimony at trial.

      IT IS FURTHER ORDERED that defendants’ motion with respect to victim

impact testimony regarding the victim’s gender, race, national origin, or religious

beliefs is DENIED.       However, prior to the government introducing any such

testimony, it shall approach the bench to discuss the same.

      IT IS FURTHER ORDERED that defendants’ motion with respect to

preemptively limiting victim impact testimony to members of the victim’s family is

DENIED.

      IT IS FURTHER ORDERED that defendants’ motion to preemptively

preclude statements and writings of the victim is DENIED. However, prior to the

government introducing any such statements or writings of the victims, it shall

approach the bench for resolution by the Court.

      IT IS FURTHER ORDERED that defendants’ motion to preclude victim

impact witnesses from offering opinions about the crime, a defendant, or the

appropriate sentence is GRANTED.

      IT IS FURTHER ORDERED that defendants’ motion with respect to pretrial

review of victim impact testimony is DENIED.

      IT IS FURTHER ORDERED that defendants’ request for a hearing on the

propriety of the government’s proffered victim impact evidence is DENIED.

      New Orleans, Louisiana, August 7, 2020.



                                           25
Case 2:17-cr-00201-LMA-DMD Document 1073 Filed 08/10/20 Page 26 of 26




                               _______________________________________
                                       LANCE M. AFRICK
                               UNITED STATES DISTRICT JUDGE




                                 26
